                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MARIE L. HENRY,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-1325-Orl-41GJK

CITY OF MOUNT DORA, BRETT
LIVINGSTON, T. RANDALL
SCOGGINS, DEPARTMENT OF
JUVENILE JUSTICE, KACEY
EDMONDSON, THE FLORIDA BAR,
JOSHUA DOYLE, KEVIN JOHNSON,
JOHN HARKNESS, JR., KENNETH
LAWRENCE MARVIN, CLAYTON
SIMMONS, JOHN TOMASINO, ADRIA
QUINTELA, JAN WICHROWSKI,
JOHN CARNAHAN and ORLANDO
SENTINEL COMMUNICATIONS
COMPANY, LLC,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Defendant Orlando Sentinel’s Motion to Dismiss

(Doc. 5), The Florida Bar’s Motion to Dismiss (Doc. 7), Plaintiff’s Response in Opposition to

Defendant Florida Bar’s Notice of Removal (Doc. 12), and Defendants Florida Department of

Juvenile Justice and John Tomasino’s Motion to Dismiss (Doc. 18). United States Magistrate

Judge Gregory J. Kelly submitted a Report and Recommendation (“R&R,” Doc. 26),

recommending that the Court grant in part The Florida Bar’s Motion to Dismiss (Doc. 7), deny as

moot the remaining motions, and remand the case to state court.

       Plaintiff filed an untimely Objection to the R&R (Doc. 29) per Federal Rule of Civil

Procedure 72(b)(2). As such, the Court is under no obligation to consider Plaintiff’s objections.



                                          Page 1 of 3
However, even if the Court were to consider Plaintiff’s objections, they do not address the

substantive analysis in the R&R, namely that Plaintiff’s claims are barred by the Rooker-Feldman

doctrine.

       The Florida Bar filed an Objection to the R&R (Doc. 28). Therein, The Florida Bar objects

to Judge Kelly’s recommendation that the Court remand the case to state court after dismissing

Plaintiff’s federal claims. “[A] district court may decline to exercise supplemental jurisdiction over

a claim when the district court has dismissed all claims over which it has original jurisdiction.”

Russell v. Redstone Fed. Credit Union, 710 F. App’x 830, 832 (11th Cir. 2017) (citing 28 U.S.C.

§ 1367(c)(3)). Here, the basis for removal was federal question jurisdiction, and Plaintiff’s federal

claims will be dismissed. Therefore, the Court declines to retain jurisdiction over Plaintiff’s state

law claims.

       Accordingly, the Court agrees with the analysis set forth in the R&R, with one caveat: the

Court declines to rule on Defendant Orlando Sentinel’s Motion to Dismiss because it addresses

only state law claims. Therefore, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED as

               set forth herein.

            2. The Florida Bar’s Motion to Dismiss (Doc. 7) is GRANTED in part.

            3. Plaintiff’s Complaint (Doc. 2) is DISMISSED as to Counts I–VIII.

            4. Plaintiff’s Response in Opposition to Defendant Florida Bar’s Notice of Removal

               (Doc. 12) is DENIED as moot.




                                             Page 2 of 3
           5. Defendants Florida Department of Juvenile Justice and John Tomasino’s Motion to

               Dismiss (Doc. 18) is DENIED as moot to the extent that it addresses Counts I–

               VIII.1

           6. The Clerk is directed to REMAND this case to the Circuit Court of the Ninth

               Judicial Circuit in and for Orange County, Florida, Case Number 2018-CA-

               005281-O. Thereafter, the Clerk shall close this case.

       DONE and ORDERED in Orlando, Florida on March 28, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
Clerk of the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida




       1
         The Court expresses no opinion regarding Defendants’ arguments addressing Plaintiff’s
state law claims.



                                           Page 3 of 3
